Exhibit 10.1


THE McCLATCHY COMPANY
BENEFIT RESTORATION PLAN


(As in Effect Commencing as of July 25, 2011)




ARTICLE 1
PURPOSE


The McClatchy Company (the “Company”) has established The McClatchy Company
Benefit Restoration Plan (the “Plan”) for the benefit of certain executives of
the Company and its Affiliates.  The Plan was established effective February 4,
2009 (the “Effective Date”).  At the time, the Company intended that the Plan be
treated as an unfunded plan of deferred compensation for purposes of the
Internal Revenue Code of 1986, as amended (the “Code”) and the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and as a plan for
a select group of management and highly compensated employees for purposes of
ERISA.


Effective as of July 25, 2011 (the “Restatement Effective Date”), the Company
terminated the deferred compensation feature of the Plan, and converted the Plan
to a program providing for immediate payment of retirement benefits to the
Participants.  With respect to contributions by the Company on or after the
Restatement Effective Date, the Plan shall no longer be an ERISA plan, but
rather is intended to be a payroll practice plan described in Labor Regulation
section 2510.3-1(b)(2) and also to satisfy the exemption under Labor Regulation
section 2510.3-2(c).


ARTICLE 2
ELIGIBILITY AND PARTICIPATION
 



2.1           Eligibility


Eligibility to participate in the Plan is limited to those employees of the
Company and its Affiliates who are eligible to participate in the 401(k) Plan
and whose Compensation in any calendar year exceeds the applicable limit under
Code Section 401(a)(17) ($245,000 for 2011).  Such an employee of the Company or
its Affiliates automatically will become a participant in the Plan (a
“Participant”) when his Compensation exceeds such limit.


2.2           Company Matching Contribution Amount


For each calendar year for which the Company makes a matching contribution to
salaried employees under the 401(k) Plan generally, the Company will make a
Company Matching Contribution under this Plan to each Participant who remains
employed by the Company or its Affiliates on the last day of such calendar year
or who terminated employment with the Company and its Affiliates during the
calendar year on account of Retirement or death.  No Company Matching
Contribution shall be credited for a year to a Participant if the Participant is
not employed by the Company or an Affiliate on the last day of the year and did
not terminate employment during the year on account of Retirement or on account
of death.


 
1

--------------------------------------------------------------------------------

 
 
2.3           Company Supplemental Contribution Amount


For each calendar year for which the Company makes a profit sharing contribution
to salaried employees participating under the 401(k) Plan generally, except as
next provided, the Company will make a Company Supplemental Contribution under
this Plan to each Participant who remains employed by the Company or its
Affiliates on the last day of such calendar year or who terminated employment
with the Company and its Affiliates during the calendar year on account of
Retirement or death.  However, if the Supplemental Contribution made under this
Plan would prevent the Company from growing operating cash flow or achieving
some other financial performance goals as determined by the Committee, then the
Committee reserves the right in its sole discretion to determine if a
Supplemental Contribution will be made.  In addition, no Company Supplemental
Contribution shall be credited for a year to a Participant if the Participant is
not employed by the Company or an Affiliate on the last day of the year and did
not terminate employment during the year on account of Retirement or on account
of death.


2.4           Vesting


A Participant’s benefit under this Plan shall vest in accordance with the
following schedule based on his years of vesting service under the 401(k) Plan:
 
Years of Vesting Service
Vested Percentage
Less than 3
0%
3 or more
100%

 
A Participant who is an employee of the Company or its Affiliate on or after his
Normal Retirement Age or who dies while an employee of the Company or its
Affiliate shall become 100% vested in his or her Plan benefit, to the extent not
already so vested.  A Participant shall forfeit any amount of his or her Plan
benefit that is not vested as of his or her Termination Date.  Furthermore,
notwithstanding anything to the contrary under this Plan, a Participant shall
not be entitled to any payment with respect to any portion of his or her Plan
benefit that is forfeited under this Section 2.4.




ARTICLE 3
PAYMENT OF DEFERRED COMPENSATION


3.1           Three-Year Installment Payments and Termination Payment


                      Except in the event of death, a Participant’s vested
Deferred Compensation Account will be distributed in three substantially equal
annual installments to him or her commencing in January of the calendar year
following his or her Termination Date or, if later, as of the first day of the
seventh month following his or her Termination Date.  Notwithstanding the
preceding, the Company shall fully distribute a Participant’s vested Deferred
Compensation Account as soon as reasonably practicable following July 25, 2012
(the “Termination Distribution”).


 
2

--------------------------------------------------------------------------------

 
 
3.2           Death


In the event of the death of a Participant, distribution of his or her Deferred
Compensation Account shall be made entirely in accordance with Article 5 of the
Plan.




ARTICLE 4
LEGACY DEFERRED COMPENSATION PLAN ACCOUNTS


4.1           Accounts

A bookkeeping Company contribution Deferred Compensation Account was established
and is maintained by the Plan Administrator for each Participant who received
contributions for calendar year 2010.  Amounts credited as Company Matching
Contributions and Company Supplemental Contributions prior to the Restatement
Effective Date were credited to the Deferred Compensation Accounts.


4.2           Investment Credits


Prior to the Termination Distribution of the account, Participants’ Deferred
Compensation Accounts shall be adjusted to reflect increases or decreases based
on credits to the Deferred Compensation Account representing performance of the
Investment Index, in such manner as determined by the Plan Administrator in its
sole discretion for all such accounts.  The Plan Administrator is authorized
prospectively to replace or otherwise modify the Investment Index used under the
Plan.


4.3           Valuation Date


Each Participant’s Deferred Compensation Account shall be valued as of each
December 31, and on the last day of the month in which the Participant ceases to
be an employee, at which point credits under Section 4.2 shall be made with
respect to the Deferred Compensation Account balance remaining in the Plan as of
the Valuation Date.  The Plan Administrator also may establish such other date
or dates as Valuation Dates with respect to a Participant’s Deferred
Compensation Account or particular investments in the Deferred Compensation
Account.


4.4           Termination of Deferred Compensation Accounts.


All Deferred Compensation Accounts under the Plan shall be fully liquidated and
distributed by July 24, 2013.  As of the date as of which all Termination
Distributions under the Plan have been completed, there shall no longer be any
Deferred Compensation Accounts under the Plan, and this Article 4 and Article 5
shall cease to have effect.


 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 5
DEFERRED COMPENSATION DEATH BENEFITS
 



5.1           Death Benefit


A Participant may designate a Beneficiary or Beneficiaries to receive payment of
his vested Deferred Compensation Account in the event of his death.  Each
Beneficiary designation:  (i) shall be made on a form filed in the manner
prescribed by the Plan Administrator, (ii) shall be effective when, and only if
made and filed in such manner during the Participant’s lifetime, and (iii) upon
such filing, shall automatically revoke all previous Beneficiary
designations.  Upon the death of a Participant, the full amount of the
Participant’s vested Deferred Compensation Account (or the remaining amount of
the vested Deferred Compensation Account in the event that installment payments
have commenced) shall be paid to the Participant’s Beneficiary in a single lump
sum.
 
5.2           Failure to Designate Beneficiary


If the payments to be made pursuant to this Article 5 are not subject to a valid
Beneficiary designation at the time of the Participant’s death (because the
designated Beneficiary predeceased the Participant or for any other reason), the
estate of the Participant shall be the Beneficiary.  If a Beneficiary designated
by the Participant to receive all or any part of the Participant’s Deferred
Compensation Account dies after the Participant but before complete distribution
of that portion of the Deferred Compensation Account, and at the time of the
Beneficiary’s death there is no valid designation of a contingent Beneficiary,
the estate of such Beneficiary shall be the Beneficiary of the portion in
question.


ARTICLE 6
RETIREMENT PAYMENTS


Effective with respect to any Company Matching Contribution or Company
Supplemental Contribution made with respect to calendar year 2011 or a later
calendar year, payment shall be made to each Participant to whom such
contribution is owed by March 15 of the calendar year following the calendar
year to which the contribution relates or, if later, the calendar year following
the year in which such amounts become vested.  The Company shall maintain a
bookkeeping account to reflect the Plan benefit of any Participant who is not
vested and has not forfeited his or her contributions.   In the case of unvested
Participants there shall not be any interest or other investment performance
credit to the account.


ARTICLE 7
CLAIMS PROCEDURE


7.1           Initial Claim


If a Participant believes he or she is entitled to payments under the Plan which
have not been paid or have been paid in a lesser amount, the Participant may
submit a written claim to the Plan Administrator.  If the Plan Administrator
determines that the claim should be denied, written notice of the decision will
be furnished to the Participant within a reasonable period of time.  This notice
will set forth in clear and precise terms the specific reasons for the denial,
specific reference to pertinent Plan provisions on which the denial is based, a
description of additional material or information necessary for the Participant
to perfect the claim, and an explanation of the Plan’s review procedure.  The
written notice shall be given to the Participant within ninety (90) days after
receipt of the claim, unless special circumstances require an extension of time
for processing the claim, in which case a decision will be rendered and written
notice furnished within one hundred eighty (180) days after receipt of the
claim.  A written notice of such extension of time indicating the special
circumstances and expected date of decision will be furnished to the Participant
within the initial ninety (90) day period.


 
4

--------------------------------------------------------------------------------

 
 
7.2           Claims Appeal


The Participant may, within 60 days after receiving notice denying the claim,
request a review of the decision by written application to the Committee.  The
Participant may also review pertinent documents and submit issues and comments
in writing.  A written decision on the appeal will be made by the Committee not
later than 60 days after receipt of the appeal, unless special circumstances
require an extension of time, in which case a decision will be rendered within a
reasonable period of time, but in no event later than 120 days after receipt of
the appeal.  A written notice of such extension of time will be furnished to the
Participant before such extension begins.  The decision will include the
specific reason(s) for the decision and the specific reference(s) to the
pertinent plan provisions on which the decision is based.  The decision will be
final.  A Participant’s Beneficiary also may use the claim procedures set forth
in Section 7.1 and this Section.


ARTICLE 8
MANAGEMENT AND ADMINISTRATION


8.1           Administration


The Company shall serve as the Plan Administrator.  The Plan Administrator shall
have the full power and authority to control and manage the operation and
administration of the Plan, including the authority, in its sole discretion: (a)
to promulgate and enforce such rules and regulations as deemed necessary or
appropriate for the administration of the Plan; (b) to interpret the Plan
consistent with the terms and intent thereof; and (c) to resolve any possible
ambiguities, inconsistencies and omissions in the Plan.  All such actions shall
be in accordance with the terms and intent of the Plan.


The Company may designate, by written instrument acknowledged by the parties,
one or more persons to carry out its fiduciary responsibilities as Plan
Administrator.  To the extent of any such delegation, the delegate shall become
the Plan Administrator responsible for the matters assigned by the Company, and
references to the Company in such capacity shall apply instead to the
delegate.  Additionally, the Company may assign any of its responsibilities to
specific persons who are directors, officers, or employees of the Company, or a
committee composed of such persons, in order to execute its actions as the Plan
Administrator.  Any action by the Company assigning any of its responsibilities
to specific persons who are directors, officers, or employees of the Company, or
a committee composed of such persons, shall not constitute delegation of the
Company’s responsibility as Plan Administrator, but rather shall be treated as
the manner in which the Company has determined internally to discharge such
responsibility.  One such assignment is hereby made to the General Counsel, who
shall have the power on behalf of the Company to execute plan documents, trust
agreements or other contracts relating to the Plan or Plan administration.


 
5

--------------------------------------------------------------------------------

 
 
The Plan Administrator may engage the services of accountants, attorneys,
actuaries, consultants and such other professional personnel as deemed necessary
or advisable to assist them in fulfilling responsibilities of the Plan
Administrator under the Plan.  The Plan Administrator, and its delegates and
assistants shall be entitled to act on the basis of all tables, valuations,
certificates, opinions and reports furnished by such professional personnel.


8.2           Amendment and Termination of the Plan


The Company may, in its sole discretion, amend this Plan at any time or from
time to time, in whole or in part, and for any reason, by action of the
Committee.  However, no amendment shall reduce the amount accrued in a
Participant’s account as of the date of such amendment.  Effective as of the
Restatement Effective Date, there was a complete termination of the Deferred
Compensation Accounts.  The terminal distribution of Deferred Compensation
Accounts shall be made in accordance with Article 3.


ARTICLE 9
GENERAL PROVISIONS


9.1.           Alienation of Benefits


No amount payable under the Plan shall be subject to alienation, sale, transfer,
assignment, pledge, attachment, garnishment, lien, levy or like
encumbrance.  Neither the Company nor the Plan shall in any manner be liable for
or subject to the debts or liabilities of any person entitled to payment under
the Plan.


9.2.           Overpayments


If any overpayment is made under the Plan, (a) the amount of the overpayment may
be set off against further amounts payable to or on account of the Participant
until the overpayment has been recovered in full, or (b) the Participant shall
be required to return the amount of the overpayment to the Plan
Administrator.  The foregoing remedy is not intended to be exclusive.


9.3.           Withholding Taxes


The Company and the Plan Administrator shall withhold such taxes and make such
reports to governmental authorities as they reasonably believe to be required by
law.


9.4.           Distributions to Minors and Incompetents


If the Plan Administrator determines that a Participant or any Beneficiary
receiving or entitled to receive payment under the Plan is incompetent to care
for his or her affairs, and in the absence of the appointment of a legal
guardian of the property of the incompetent, payments due under the Plan (unless
prior claim thereto has been made by a duly qualified guardian, committee or
other legal representative) may be made to the spouse, parent, brother or sister
or other person, including a hospital or other institution, deemed by the Plan
Administrator to have incurred or to be liable for expenses on behalf of such
incompetent.  In the absence of the appointment of a legal guardian of the
property of a minor, any minor’s share of an amount under the Plan may be paid
to such adult or adults as in the opinion of the Plan Administrator have assumed
the custody and principal support of such minor.


 
6

--------------------------------------------------------------------------------

 
 
The Plan Administrator, however, in its sole discretion, may require that a
legal guardian for the property of any such incompetent or minor be appointed
before authorizing the payment of the Plan benefit in such situations.  Benefit
payments made under the Plan in accordance with determinations of the Plan
Administrator pursuant to this Article 8 shall be a complete discharge of any
obligation arising under the Plan with respect to such benefit payments.


9.5.           No Right to Employment


Nothing contained in this Plan shall be deemed to give any employee the right to
be retained in the service of the Company or to interfere with the right of the
Company to demote, discharge or discipline any employee at any time without
regard to the effect that such demotion, discharge or discipline may have upon
the employee under the Plan.


9.6.           Unfunded Plan


The Plan shall be an unfunded, unsecured obligation of the Company.  The Company
shall not be required to segregate any assets to provide payment of a
Participant’s Plan benefit, and the Plan shall not be construed as providing for
such segregation.  Any liability of the Company with respect to the payment of a
Participant’s Plan benefit shall be based solely upon any contractual
obligations created by the Plan.  Any such obligation shall not be deemed to be
secured by any pledge or other encumbrance or any property of the Company.


9.7.           Change in Control; Merger or Other Reorganization


The Company may assign its obligations under this Plan to a successor, whether
by merger, consolidation, asset sale or other business reorganization or
transaction (“Business Transaction”).  The obligations also may transfer to a
successor in a Business Transaction by operation of law.  The transfer of a
Participant to a successor in connection with a Business Transaction shall not
result in the Participant being treated as terminating employment or ceasing to
be an employee, if the Company assigns its obligations under this Plan to the
successor or if the obligations are assigned by operation of law.  Thereafter,
this Plan shall be binding upon and shall inure to the benefit of any successor
of the Company, resulting from the Business Transaction.  Alternatively, in the
case of a Business Transaction that is a Change in Control, the Company may
determine to terminate the Plan and distribute all benefits as soon as
reasonably practicable thereafter, provided the termination and distribution
comply with the requirements of Section 409A of the Code.
 
 
7

--------------------------------------------------------------------------------

 


9.8.           Miscellaneous


(a)           Construction


Unless the contrary is plainly required by the context, wherever any words are
used herein in the masculine gender, they shall be construed as though they were
also used in the female gender, and vice versa, and wherever any words are used
herein in the singular form, they shall be construed as though they were also
used in the plural form, and vice versa.  Furthermore, the terms of this Plan
shall be construed in accordance with Section 409A of the Code so as to avoid
the imposition of the penalty tax under Section 409A, and, in the event of any
inconsistency between the Plan and Section 409A of the Code, Section 409A shall
control.


(b)           Severability


If any provision of the Plan is held illegal or invalid for any reason, such
illegality or invalidity shall not affect the remaining parts of the Plan, and
the Plan shall be construed and enforced as if such illegal or invalid provision
had never been included in it.


(c)           Titles and Headings Not to Control


The titles to Articles and the headings of Sections in the Plan are for
convenience of reference only, and in the event of any conflict, the text of the
Plan, rather than the titles or headings, shall control.


(d)           Complete Statement of Plan


This document is a complete statement of the Plan.  The Plan may be amended,
modified or terminated only in writing and then only as provided herein.


9.9.           Governing Law


The Plan shall be governed by ERISA, and to the extent not preempted by ERISA,
the laws of the State of California without regard to its choice of law
provisions.


ARTICLE 10
DEFINITIONS


In addition to those definitions set forth in Article 1 or otherwise in the text
of this Plan, the following terms shall have the meaning assigned below in this
Article 10:


10.1. “Affiliate” means any entity which is part of the same "controlled group"
as the Company, as determined under Sections 414(b) or (c) of the Code.  An
entity shall be treated as an Affiliate only while a member of the controlled
group that includes the Company.
 
10.2. “Beneficiary” means the person or persons designated by the Participant to
receive payment of the amounts provided in the Plan in the event of his
death.  Each Beneficiary designation:  (i) shall be made on a form filed in the
manner prescribed by the Plan Administrator, (ii) shall be effective when, and
only if made and filed in such manner during the Participant's lifetime, and
(iii) upon such filing, shall automatically revoke all previous Beneficiary
designations.


 
8

--------------------------------------------------------------------------------

 
 
10.3. “Board” means the Board of Directors of the Company.


10.4. “Change in Control” means the occurrence of any of the following: (i) the
sale, lease, conveyance or other disposition of all or substantially all of the
Company's assets to any "person" (as such term is used in Section 13(d) of the
Securities Exchange Act of 1934, as amended), entity or group of persons acting
in concert; (ii) any "person" or group of persons (other than any member of the
McClatchy family or any entity or group controlled by one or more members of the
McClatchy family) becoming the "beneficial owner" (as defined in Rule 13d-3
under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company's
then outstanding voting securities; (iii) a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its
controlling entity) at least 50% of the total voting power represented by the
voting securities of the Company or such surviving entity (or its controlling
entity) outstanding immediately after such merger or consolidation; (iv) a
contest for the election or removal of members of the Board that results in the
removal from the Board of at least 50% of the incumbent members of the Board, or
(v) the occurrence of a "Rule 13e-3 transaction" as such term is defined in Rule
13e-3 promulgated under the Securities Exchange Act of 1934, as amended, or any
similar successor rule.


10.5. “Code” means the Internal Revenue Code of 1986, as amended.


10.6. “Committee” means the Compensation Committee of the Board.


10.7. “Company” means The McClatchy Company.


10.8. “Company Matching Contribution” means, with respect to each calendar year,
the Company contribution on behalf of a Participant equal to the maximum rate of
matching contribution applied under the 401(k) Plan for such calendar year
multiplied by the Participant’s Compensation for the calendar year, minus the
maximum matching contribution allocable to the Participant under the 401(k) Plan
for the calendar year (whether or not the Participant actually received such
matching contribution under the 401(k) Plan).


10.9. “Company Supplemental Contribution” means, with respect to each calendar
year, the Company contribution on behalf of a Participant equal to the
supplemental contribution percentage applied under the 401(k) Plan for the
Participant for such year, if any, multiplied by the Participant’s Compensation
for the calendar year, minus the Company profit sharing contribution allocable
to the Participant under the 401(k) Plan for the calendar year (whether or not
the Participant is eligible to receive such Company profit sharing contribution
under the 401(k) Plan).


10.10.  “Compensation” means the base salary paid to a Participant by the
Company or its Affiliates, which amount shall exclude overtime, commissions
(except for commissions paid to Participants for direct sales, which shall be
included), bonuses or any other extra compensation.  Notwithstanding the
foregoing, Compensation shall include (a) lump sum “merit” payments made in lieu
of wage increases and (b) base salary contributed to a plan as elective
deferrals within the meaning of Code section 402(g)(3) or that is not otherwise
includible in gross income of the Participant under Code section 125, 457 or
132(f)(4).  For purposes of this Section “base salary” shall mean “commissions”
with regard to a Participant who is paid commissions only.  Notwithstanding the
foregoing, if the definition of “Compensation” in the 401(k) Plan is amended,
this definition will be amended to match the definition contained in the 401(k)
Plan, except that Compensation for purposes of this Plan shall be determined
without regard to the applicable limitation under Code section 401(a)(17).
 
 
9

--------------------------------------------------------------------------------

 
 
10.11. “Deferred Compensation Account” means the book entry account established
under the Plan for a Participant in which shall be reflected all Company
Matching Contributions and Company Supplemental Contributions credited to the
Plan with respect to the 2010 calendar year and allocable returns and losses
under Article 4 of the Plan.


10.12. “ERISA” means the Employee Retirement Income Security Act of l974, as
amended.


10.13. “Investment Index” means the investment measure selected by the Company
for use under the Plan, as set forth in Supplement A.
 
10.14. “Normal Retirement Age” means age 65.
 
10.15.  “Plan Administrator” means the Company.
 
10.16. “Retirement” means, with respect to a Participant, “Retirement” as
defined under the 401(k) Plan, which in addition to service criteria requires
the Participant to terminate employment with the Company and its Affiliates on
or after attainment of age 55.
 
10.17.  “Separation from Service” means termination of a Participant’s
employment with the Company and its Affiliates by reason of death, retirement,
Disability, resignation or discharge; provided, further, that such termination
would constitute a “separation from service” within the meaning of Treasury
Regulations section 1.409A-1(h) or any amendment or successor thereto in
accordance with the default rules thereunder.  Accordingly, a Participant shall
be considered to have experienced a termination of employment when the facts and
circumstances indicate that the Participant and the Company reasonably
anticipate that either (i) no further services will be performed for the Company
and its Affiliates after a certain date, or (ii) that the level of bona fide
services the Participant will perform for the Company and its Affiliates after
such date will permanently decrease to no more than 20% of the average level of
bona fide services performed by Participant over the immediately preceding
36-month period.  If a Participant is on military leave, sick leave, or other
bona fide leave of absence, the employment relationship between the Participant
and the Company or an Affiliate shall be treated as continuing intact, provided
that the period of such leave does not exceed 6 months, or if longer, so long as
the Participant retains a right to reemployment with the Company or an Affiliate
under an applicable statute or by contract.


10.18. “Termination Date” means the date the Participant has a Separation from
Service.


 
10

--------------------------------------------------------------------------------

 
 
10.19. "Valuation Date" means the date or dates as of which Deferred
Compensation Accounts are valued, as set forth in Section 4.3.


10.20.  “Years of Vesting Service” means, with respect to a Participant, the
number of years credited to the Participant for vesting purposes under the
401(k) Plan.


10.21.  “401(k) Plan” means The McClatchy Company Deferred Compensation and
Investment Plan as in effect on December 31, 2009, or any successor thereto, as
such plan may later be amended from time to time.


*           *           *           *           *


To reflect the termination of the deferred compensation feature under this Plan
by the Committee and its conversion to a program of immediate retirement
payments, effective as of July 25, 2011, the authorized officer hereby executes
this Plan document on behalf of the Company.








 
 
 
By: 
 
 
    Name:         Title:    

 
 
11

--------------------------------------------------------------------------------

 